Citation Nr: 1437517	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The April 2009 Rating Decision declined to reopen the Veteran's claims for service connection for low back and neck disabilities.  The Veteran filed a timely notice of disagreement in November 2009.  38 C.F.R. § 20.201 (2013).  The RO then furnished the Veteran a Statement of the Case in May 2010.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in May 2010.  

In June 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are duplicative to documents in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.





REMAND

The Board's review of the claims file reveals that additional action pertaining to pending issues of whether new and material evidence has been presented to reopen the service connection claims for low back and neck disabilities is warranted.

On the Veteran's February 2009 claim, he indicated that he received treatment for his back and neck disabilities from the University of Maryland Hospital in May 1969.  Further, in a November 2009 statement, as well as testimony presented during the June 2010 DRO hearing, the Veteran noted that just prior to service discharge, he was involved in a motor vehicle accident and taken to the University Medical Center in Baltimore.  He reported that he was subsequently transferred to the hospital at Fort Meade.

While it appears that the AOJ developed for treatment records from the Army Hospital; and received a negative reply, there is no indication that there was any development sought for any treatment records from the University of Maryland Medical Center in Baltimore.  As the Veteran has identified treatment records possibly pertinent to his claims, remand is necessary in order to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any additional healthcare providers who have treated him for the disabilities on appeal, to specifically include records from the University of Maryland Medical Center in Baltimore dated in May 1969.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



